Title: To Thomas Jefferson from Cherokee Nation, 29 December 1808
From: Cherokee Nation
To: Jefferson, Thomas


                  
                     Father
                     
                     Washington City December 29th. 1808
                  
                  We the under signed chiefs are deputies appointed by our nation. Now we have come we are of different oppinions it is the old people that has raised us in the sort of that. We wish for all of us that are here to be of one mind. We would be glad as we are sent by our Nation to all agree in our oppinion like the Congress of the united States We want to do the best we can for ourselves and our Nation. But the old people of our nation are hard to understand what is for the benefit of Nation You Know that learning has been recommended to our people when our Children were small since that our Children have grown up and we do not Know of but very few of the old Chiefs that has given their Children learning. last Spring we tried to make such arrangments that would be beneficial to our country which was thought well of by our old People at first but afterwards they took another thought and overthrew the proposition the young people then thought very hard of it. We mean to pursue the same arrangment that we proposed last Spring for if we follow the old customs of our old people we will never do well for now our children are now grown up fit for any business that we wish them to follow a man that raises a great many children whatever their father advise them they ought to follow Some people will say it is time enough to send our children to school. they will put it off till they are grown up. then it is too late they dont wish to go or if they do they will not learne. We Know the ways of people that are raised without work when they want clothing they will steal horses to get them instead of working for them that is a very bad way and thought bad by all good men when a man wants any thing he ought to work for it & then he would be called an honest man. this is our reason that we wish to secure land to persue honesty and Industry.
                  Father
                  There is a publick road through our country that is travelled very much by your people and some times they have their horses stole. it is hard on the poor traveller when he loses his horse and have to carry his saddle on his back, some loses their saddle and have to ride barebacked We think very bad of my people conduct. We should think very hard of it if they were to serve us as our people serve them. Therefore we want to put a stop to theft before too many people are injured by it. the old chiefs refered it so, instead of agreing to stop to it, they put a stop to our proposition We would be happy if our brothers the white people could ride their horses through our country without losing them. We would be glad if the traveller could after he got home have it to say that he had travelled through our country and lost nothing And not to say he lost his horse his property &c. all the property that we own we love it if any body was to take it from us it would hurt us to the heart. So we think it must hurt any other person the same as us. Our old chiefs will see people with stolen property but wont try to put a stop to it Some of your people do the same they will steal, and hide so well that its hard to find them out, but when you do find him out you take him and punish him according to his crime. Father we tell you these circumstances. If our laws were as good as yours to punish theft it would be a good thing for us. We tell you that we are only deputies of our nation and are want to do the best for our nation that can. the proposition that we proposed was for a division line to run from tennessee river so as to take in all the waters of Hiwassee to the boundary line betwen us and your people. All north of that line to be under laws of their own forming. but we leave this to be done by by our principal Men in our country. this line would be Made for no other purpose than to suppress theft and to secure our land & Keep our chiefs from selling our land (of another part of the Nation)
                  Father
                  We wish you after your consideration to inform our Brothers in congress of this. we have a few things more to communicate to our Father which will be done hereafter We remain your obedient Children
                  
                     John McIntosh X
                     John Walker X
                     Tochalee X
                     Ridge X
                     SKyuKa X
                     The Seed X
                     Saml Riley Interpreter
                  
                  
                     
                        [Note in TJ’s hand:]
                     
                     Upper towns. laws for punmt of crimes
                     a dividing line between lower & upper towns as to include all the waters of Hiwassee
                     to be secure in their lands
                     the Upper are about 10. towns, & about 1200. 
                     
                  
               